Citation Nr: 0009288	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  95-20 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of 
hemorrhagic fever.

2.  Entitlement to service connection for a vascular 
disorder.

3.  Entitlement to service connection for a renal condition.

4.  Entitlement to service connection for a left hand injury.

5.  Entitlement to service connection for a neurological 
condition.

6.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1993, from 
the Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This claim first came before the Board in June 1997.  The 
issues of service connection for residuals of hemorrhagic 
fever, a vascular disorder, a renal condition, a left hand 
injury, a neurological condition, and a sleep disorder were 
remanded for further evidentiary development.  All requested 
development for these issues, with the exception of service 
connection for a sleep disorder, has been accomplished.  
Moreover, the veteran has submitted new evidence pertaining 
to the neurological condition, and another remand is required 
for further development of the evidence pertaining to this 
claim.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  No competent medical evidence has been presented which 
indicates that the veteran currently has a residuals of 
hemorrhagic fever, a vascular disorder caused by a cold 
injury, or a renal condition.

3.  The veteran's surviving service medical and personnel 
records are negative for evidence of a wound to the left 
hand.

4.  The veteran has provided credible testimony regarding the 
incurrence of a left hand shrapnel wound during active 
service.  This testimony was consistent with the place, type 
and circumstances of his service.

5.  The evidence is approximately balanced regarding the 
veteran's claim for service connection for residuals of a 
shrapnel wound of the left hand.


CONCLUSIONS OF LAW

1.  The veteran's claims for service connection for residuals 
of hemorrhagic fever, a vascular disorder caused by a cold 
injury, and a renal condition are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  A shrapnel injury to the left hand was incurred during 
active military service.  38 U.S.C.A. §§ 1110, 1154, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of the claims folder shows that the veteran served 
on active duty from January 1951 to October 1952.  His DD-214 
indicates that his unit of assignment was M Company, 10th 
Regiment, 5th Infantry Division.  The veteran has testified 
that he was assigned to this unit while stationed at 
Indiantown Gap Military Reservation in Pennsylvania after 
returning from Korea.  He has testified that during his 
service in Korea he was assigned to C Company, 32nd Regiment, 
7th Infantry Division.  He was awarded the Combat Infantry 
Badge, the Bronze Star Medal, and the Korean Service Medal.  
In the block labeled "Wounds Received As A Result Of Action 
With Enemy Forces", "None" is entered.

The veteran's service personnel and medical records have been 
reported to have been destroyed by the fire at the National 
Personnel Records Center (NPRC).  It was noted that there 
were no Surgeon's General Office (SGO) reports on file for 
the veteran.  His separation examination report is the only 
surviving service medical record.  This document shows no 
findings of disability.  It is dated October 7, 1952, one day 
prior to the veteran's discharge.  His unit was noted to be 
the 2102nd Area Support Unit, Separation Detachment.  The 
examination was conducted at the U.S. Army Hospital at 
Indiantown Gap Military Reservation.  There is no indication 
from these surviving records which would indicate that the 
veteran was assigned to a medical holding unit while at 
Indiantown Gap.

VAF 29-357 Claim for Disability Insurance Benefits, dated in 
July 1991, shows the veteran reporting a that he was walking 
down a flight of steps while at work and missed the last step 
on June 21, 1990.  It was noted that the veteran was 
undergoing treatment three times per week.  Objective 
findings were noted to be paravertebral muscle spasms, and 
mild disc bulge at L3, L4, L5 area.  Diagnosis included 
lumbar signs and symptoms, cervical signs and symptoms, 
sciatica, herniated disc, thoracic outlet on right, mild L5 
radiculitis, mild spondylolytic change of lumbar spine with 
minimum bulging annuli and facet joint hypertrophy more so at 
L4/5 without focal herniates or significant spinal stenosis, 
soft tissue mass left lateral L5 which is an extruded disc 
fragment.  The veteran complained that he was in constant 
pain.  He reported that he was undergoing conservative 
treatment, but that he was unable to work due to a neck and 
back injury, systemic hypertension, coronary artery disease, 
and cardiac arrhythmias.  He also claimed that he had been 
exposed to hemorrhagic fever while serving in Korea from May 
1951 to April 1952.

Private medical records dated in November 1990 show the 
veteran reporting two episodes of amaurosis fugax.  He was 
referred for endarectomy.  Carotid endarectomy was performed 
without problem and his postoperative course was 
unremarkable.  The principle diagnosis was right carotid 
artery stenosis.

Private medical records dated in April 1992 essentially 
repeat what the veteran reported on VAF 29-357 Claim for 
Disability Insurance Benefits, dated in July 1991.  Dr. 
Hendricks noted that the veteran had suffered an industrial 
injury and was on total disability.

In January 1992, more than 49 years after his separation from 
active service, the veteran filed a claim for service 
connection for a circulatory condition, claudication, 
paralysis of a nerve, nephritis, scars, condition of the 
skeletal system, labyrinthitis, impaired vision, and a brain 
or spinal cord condition.  A rating decision of March 1993 
denied service connection for these claimed disabilities.  In 
March 1994 the veteran claimed service connection for 
residuals of hemorrhagic fever, vascular disease, a 
neurological disorder, a renal condition, a left hand wound, 
myalgia, an equilibrium disorder, a pain disorder, a sleep 
disorder, defective vision, and defective hearing.  

In January 1994 the veteran provided testimony at a personal 
hearing.  He stated that he had served as a combat 
infantryman in Korea and that he had been wounded in the left 
hand.  He reported that he had treated this himself.  He 
stated that he was exposed to hemorrhagic fever while in 
Korea and that he was treated there for a kidney disorder.  
He attributed his presently claimed renal disorder to 
hemorrhagic fever.  He stated that after he returned from 
Korea he was passing blood in his urine.  He stated that he 
was hospitalized for five months at Indiantown Gap.  He 
reported that he experienced temperatures of thirty to forty 
below zero while in Korea.  He believed that this exposure to 
cold caused his presently claimed vascular and neurological 
disabilities.  He stated that the extreme cold exposure has 
made him develop a neurological disorder which causes him 
constant pain, and causes him to drop things.  He stated that 
he experiences numbness of the hands and feet.  He stated 
that subsequent to his service in Korea he was troubled by 
nightmares, but that now he has restlessness and disturbed 
sleep, waking three or four times per night.  His wife stated 
that he roams around the house at night.  He reported 
treatment after service for kidney problems.  He stated that 
he currently has episodes of foul smelling urine.  He 
acknowledged that he has not been told that he had 
hemorrhagic fever but that he believes he was exposed to it.

A Board decision of June 1997 denied service connection for 
myalgia, an equilibrium disorder, defective vision, and a 
pain disorder.  The remaining issues were remanded for 
further development.  The report of a VA infectious diseases 
examination, conducted in November 1997, shows the veteran 
reporting a urinary tract infection in Korea in 1952.  He 
gave a history of hematuria at Indiantown Gap after returning 
from Korea, with no recurrences.  He complained of some 
urinary dribbling.  There was no evidence of a current 
urinary tract infection.  Diagnostic tests were normal.  The 
diagnosis was no infectious, immune, or nutritional problem 
found.  

The report of a VA genitourinary examination, conducted in 
November 1997, shows the veteran complaining of occasional 
foul odor and stringiness of urine.  There was no evidence of 
nephritis.  Femoral and distal pulses were normal.  The 
examiner noted there was no evidence of Korean hemorrhagic 
fever ever.  He also noted that lab tests at the time of 
infection could be done with today's technology, but that 
after more than 50 years testing would be of no value.  The 
diagnosis rendered was intermittent urinary dribbling of 
unknown cause.

The report of a VA general medical examination, conducted in 
November 1997, shows normal pulses, no carotid bruits, no 
peripheral blanching, and normal capillary refill.  The 
report of a VA veins and arteries exam shows the veteran 
complaining of numbness in his legs, feet, hands, and the 
left corner of his mouth.  He reported cold sensitivity.  He 
stated that walking, warm weather, and hot water help.  
Physical examination showed normal renal lab data.  There was 
no evidence or superficial phlebitis, ulceration, or tissue 
loss.  There was no edema seen, and no tenderness.  There 
were no complaints of blanching, flushing, blanching rubor, 
or cyanosis.  Peripheral pulsations were normal.  All 
extremities were warm and dry.  There were scattered 
superficial varicosities on the bilateral lower legs and 
feet.  The diagnosis was post right carotid endarectomy, 
superficial varicose veins bilateral lower extremities.  

The report of a VA examination of the hands, conducted in 
November 1997, shows the veteran giving a history of a 
shrapnel wound to the left hand in December 1951.  He stated 
that he was bruised so no surgery was required.  He 
complained of left hand pain aggravated by squeezing objects.  
Left hand grip strength was 70 pounds and exceeded normal.  A 
two centimeter scar was noted on the base of the middle 
finger dorsum of the left hand.  Manual muscle test showed a 
finding of normal bilaterally.  The diagnosis was left hand 
scar secondary to shrapnel injury with normal bilateral upper 
extremity motor and nerve function.  


II.  Analysis


The threshold question to be answered at the onset of the 
claim is whether a well-grounded claim has been submitted.  A 
well-grounded claim is one that is plausible, meritorious on 
its own, or otherwise capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  An appellant has, by 
statute, the duty to submit evidence that a claim is well-
grounded.  The evidence must "justify a belief by a fair and 
impartial individual" that the claim is plausible.  38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  Where such 
evidence is not submitted, the claim is not well-grounded, 
and the initial burden placed on the appellant is not met. 
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a 
particular claim is not well-grounded, then the appeal fails 
and there is no further duty to assist in developing facts 
pertinent to the claim.

Also, evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, except where such assertions are 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet. App. 19 (1993).  Additionally, where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded requirement of 38 U.S.C.A. § 5107 
(West 1991 & Supp. 1998); where the determinative issue does 
not require medical expertise, lay testimony itself may 
suffice.  Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. 
Brown, 7 Vet. App. 359 (1995).  If a particular claim is not 
well-grounded, then the appeal fails and there is no further 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).

Service connection may be accomplished by affirmatively 
showing inception or aggravation of an injury or disease 
during service or through the application of statutory 
presumptions.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 
C.F.R. §§ 3.303, 3.307, 3.309.  Each disabling condition 
shown by a veteran's service records, or for which he seeks 
service connection, must be considered on the basis of the 
places, types and circumstances of his service as shown by 
service records, the official history of each organization in 
which he served, his medical records and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154.

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Additionally, regulations provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

When service medical records are unavailable, the Board has a 
heightened obligation to assist the veteran in the 
development of his claim, to explain its findings and 
conclusions, and to consider the benefit of the doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

A review of the objective medical evidence of record fails to 
indicate that the veteran currently has residuals of 
hemorrhagic fever, a vascular disorder, or a renal condition.  
Although the veteran has contended that he was hospitalized, 
off and on, for five months while stationed at Indiantown 
Gap, his separation examination is negative for any finding 
of a chronic disorder.  There is no indication on his 
separation physical examination report or on the DD-214 which 
would indicate that he was discharged from service from a 
hospital or from a medical holding company.  There is no 
indication from his separation documents that he was wounded 
during his time in Korea.  

The reports of the most recent VA examinations are negative 
for findings of a residuals of hemorrhagic fever, a vascular 
disorder, a renal disorder, or a left hand disorder, aside 
from a scar.  There was no evidence of infectious disease as 
evidenced by his lab values.  There was no evidence or clear 
past history of any renal pathology.  His renal lab results 
were also normal.  There was no convincing evidence of past 
Korean hemorrhagic fever.  There was no clear evidence of a 
circulatory disturbance related to a past cold injury.

The Board concludes that the veteran's claims for service 
connection for residuals of hemorrhagic fever, a renal 
disorder, and a vascular disorder are not well grounded and 
are therefore denied.  The Board notes that the fact that VA 
authorized an examination for the veteran's claimed 
conditions does not mean that the veteran, who did not 
fulfill his statutory requirements to present a well-grounded 
claim, is entitled to the duty to assist.  Slater v. Brown, 9 
Vet. App. 240 (1996) (Whether a VA examination should be 
conducted under 38 C.F.R. § 3.326 is an issue that arises 
only where a claim has already been determined to be well-
grounded).

The veteran's claim for service connection for a left hand 
shrapnel wound is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991); that is, he has presented a 
claim that is plausible.  His hearing testimony must be 
accepted as true for the purposes of well-grounding his 
claim.  Evidence has shown he has scar on his left middle 
finger.  He has not alleged that any records of probative 
value that may be obtained and which have not already been 
associated with his claims folder are available.  The Board 
accordingly finds that the duty to assist him, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The Board is satisfied that all appropriate attempts have 
been made to retrieve the veteran's service personnel and 
medical records.  Replies from the National Personnel Records 
Center have indicated that these records were destroyed in 
the 1973 fire, and that no Surgeon General's Office records 
are available regarding the veteran.

A review of the evidence, as described above, indicates that 
neither the veteran's separation physical examination nor the 
DD-214 notes any wounds sustained by the veteran in combat.  
The veteran's DD-214 affirmatively states that he received no 
wounds in action with the enemy.  The veteran has testified 
that he did, in fact, receive a shrapnel wound to the hand in 
December 1951, and that he treated this wound himself.  
Examination has shown that he has a scar on his left middle 
finger.

The Board concludes that the evidence is approximately 
balanced regarding  his claim for service connection for 
residuals of a shrapnel wound.  The Board finds his testimony 
convincing, as he was capable of describing the incident in 
detail, and provided an exact date regarding the injury.  
Given the minor nature of this wound, it is not unlikely it 
was overlooked at separation.


ORDER

Entitlement to service connection for residuals of 
hemorrhagic fever is denied.
Entitlement to service connection for a vascular disorder is 
denied.
Entitlement to service connection for a renal condition is 
denied.
Entitlement to service connection for a left hand shrapnel 
injury is granted.


REMAND

The veteran's claims for service connection for a sleep 
disorder and a neurological condition were found to be well 
grounded by a Board decision of June 1997.  The veteran 
contends, in essence, that his current peripheral neuropathy 
of the lower extremities is the result of cold weather 
exposure during his service in Korea.  He has submitted a 
statement to this effect from his private physician.  The 
record also contains the report of a December 1997 VA 
neurological examination, and the doctor's impression was 
"severe peripheral neuropathy -- alcoholic".  A VA examiner 
who conducted examinations of the veteran in November 1997 
and subsequently reviewed the December 1997 neurological 
examination report noted that the veteran did "display lower 
extremity peripheral neuropathy" and stated, "He has mildly 
elevated liver enzymes and his amount of alcohol intake may 
be a factor in this."  The file also contains evidence which 
indicates that the veteran suffered an injury to his back and 
neck secondary to a fall on a flight of steps at work in 
1990.  

The veteran's private neurologist has not stated whether he 
treated the veteran secondary to his fall in 1990 or whether 
he reviewed records of such treatment prior to rendering his 
opinion regarding the veteran's lower extremity neuropathy.

The Board concludes that further evaluation is necessary.  
The RO should request that the veteran provide a list of all 
medical professionals who treated him in connection with an 
injury sustained in June 1990.  The RO should request 
complete records of treatment related to this injury from Dr. 
Robert E. Hendricks, D.O.  Then the veteran should be 
scheduled for new spine and neurological examinations.  The 
examiner's should be asked to review the entire record, to 
specifically include VAF 29-357, submitted by the veteran in 
July 1991, which includes information regarding his back 
injury.  The examiners should be asked to provide an opinion 
as to whether the veteran's peripheral neuropathy is related 
to his inservice exposure to cold or is caused by residuals 
of a back injury incurred in 1990 or some other factor or 
factors.

Regarding the veteran's claim for service connection for a 
sleep disorder, the Board notes that in Stegall v. West, 11 
Vet. App. 268 (1998), the United States Court of Veteran's 
Appeals, now the United States Court of Appeals for Veterans 
Claims (hereinafter Court) held that where the RO fails to 
comply with directions in a prior remand order, the matter 
must be remanded again for additional development.  The 
appellant has the right to VA compliance with the terms and 
conditions set forth in remand orders from the Board.  Id.  
The veteran has pointed out that the June 1997 Board remand 
directed that a VA examination should be conducted to 
determine if the veteran has a sleep disorder, and if so, its 
etiology.  The report of a VA examination, conducted in 
November 1997, shows a recommendation that the veteran be 
referred for a sleep study.  The recommended sleep study was 
not conducted.  No final diagnosis regarding the veteran's 
possible sleep disorder or its etiology was rendered.

Moreover, the RO received from the veteran in September 1999, 
a document, purportedly from the State Board of Medicine, 
showing that the license of the VA physician who examined the 
veteran in December 1997 is not in good standing.  The Board 
has no means of verifying the authenticity of this document 
or the nature of the action, if any, taken by the State 
Board.  The RO addressed the veteran's allegations in the 
December 1999 supplemental statement of the case.  
Nevertheless, on remand, the RO should arrange for the 
veteran to be examined by another VA neurologist.

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should request that the 
veteran provide a list of all medical 
professionals who treated him in 
connection with an injury sustained in 
June 1990.  

2.  Obtaining the appropriate release 
forms from the veteran where necessary, 
the RO should request complete records of 
treatment related to the June 1990 back 
and neck injury from Dr. Robert E. 
Hendricks, D.O.  The RO should also 
request treatment records, if any, from 
Mitchell S. Felder, M.D., and the reports 
of the "medical and neurologic lab and 
clinical tests" which he stated in his 
letter of April 29, 1999, that he had 
conducted and which supported his opinion 
that the veteran's current peripheral 
neuropathy is secondary to his service in 
North Korea in the early 1950's.

3.  The RO should then schedule the 
veteran for new spine and neurological 
examinations.  Given the veteran's 
complaints, submitted in September 1999, 
about the VA neurologist who conducted an 
examination of the veteran in December 
1997, the RO should arrange for the 
veteran to be examined by another VA 
neurologist.  

The examiners should be asked to review 
the entire record, to specifically 
include VAF 29-357, submitted by the 
veteran in July 1991.  The examiners 
should be asked to provide an opinion as 
to whether the veteran's peripheral 
neuropathy is related to his inservice 
exposure to cold or is caused by some 
other factor or factors including 
residuals of a back injury incurred in 
1990 or alcohol intake.  

4.  The examiners should be informed that 
their opinion will be most helpful to the 
Board if phrased in one of the following 
manners:  The veteran's claimed 
peripheral neuropathy disorder is (1) 
definitely related to his inservice cold 
exposure (2) more likely than not related 
to his inservice cold exposure (3) as 
likely as not related to his inservice 
cold exposure (4) more likely than not 
unrelated to his inservice cold exposure 
(5) definitely unrelated to his inservice 
cold exposure.

5.  The veteran should be scheduled for 
the recommended sleep study.  A final 
diagnosis and opinion regarding the 
veteran's claimed sleep disorder and its 
etiology should be prepared in accordance 
with the June 1997 Board remand.

Upon completion of the above described items, the RO should 
review the veteran's claims for service connection for 
peripheral neuropathy and a sleep disorder.  If the result 
remains adverse the RO should provide the veteran and his 
representative a supplemental statement of the case and 
adequate time to respond.  The claim should then be returned 
to the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals


 



